Title: From John Adams to John Winthrop, 6 May 1776
From: Adams, John
To: Winthrop, John


     
      Dear Sir
      
       May 6 1776
      
     
     Your Letter by your son I have not received, but I hope to have that Pleasure soon together with that of waiting upon him here.
     Your Brothers Right to the Office you mention cannot be questioned, but whether the Court will appoint two, and who they will be I can form no Conjecture, having never had any Conversation with any Gentleman upon that Subject. An Application was indeed made to me, in Favour of Mr. Henshaw when I was at Watertown, but I could give no opinion concerning it. Whether I shall have any Voice in the Appointment I know not, I rather think I shall not, because it must soon be made I suppose, and I shall not be soon in the Colony. But if I Should your son, sir, will be more likely than any one I know of at present to have it. But in such Cases every Candidate has A Right to have his Pretentions examined and impartially weighed, and therefore it would be improper for me to make any Promisses.
     It gives me Pleasure to learn that our People are at last in Earnest to fortify the Harbour. Believe me, my dear sir, it is of the last Importance. I am very far, from being certain that the Armament, at Hallifax, with a large Reinforcement will not return to Boston. Nothing will prevent it, but the vigorous Exertion of our Government to render the Town inaccessible. There is not in the World, an Harbour, better fitted by Nature to be rendered impregnable by Fortifications than that is. I wish I was with you that I might be able to satisfy myself. Is there no such thing as getting upon Lovells Island, or Georges Island, and driving away the Men of War, which lie in Nantaskett Road. Can nothing be done at Hull or Point Allerton? I am afraid you are as destitute of active and capable Engineers as in Spirited Commanding Officers.
     As to the Cannon taken by Hopkins, I fear that none of them can be Spared you. The Continent have so many demands for Cannon, for their Ships, and a Variety of service by sea and Land that I am afraid We shall not be able to obtain any of them. Congress have given our Colony all that belonged to it, and the King.
     Am extreamly disappointed in the Experiments at Providence. I hope it is not certain and settled that We have not ore, in the Northern Colonies, which is fit for the Manufacture of Cannon.
     
     You rejoice me, very much by acquainting me, that there is Plenty of Materials for making Sulphur, in the Country. Wish to be informed in greater Detail, what these Materials are, where and when they were found, and whether the Art of sublimating it, is understood, among our People. There is a sulphur ore, in New Jersey, and We hear of it, in other Places. We have a Committee for salt Petre, sulphur, Powder, Cannon, Musquetts &c. but I dont hear So much from it as I wish.
     Our People, you Say are impatiently waiting for the Congress to declare off from Great Britain. What my own Sentiments, are upon this Question, is not material. But others ask to what Purpose should We declare off? Our Privateers are at Liberty, our Trade is open, the Colonies are Sliding into New Governments, a Confederation may be formed but why should We declare We never will be reconciled to Great Britain, again, upon any Terms whatsoever.
     You ask how it would be relished by the Congress, if our Colony Should declare off. I am happy to hear that our Colony is disusing a certain Name in all Commissions, Acts, and Law Proscesses and I should like very well, if they would choose a Governor, or at least ask leave of Congress to do it. But I cannot advise them to make any public Declarations, Seperate from our Sister Colonies. The Union, is our Defence, and that must be most tenderly cherished. If our Colony has an Inclination to instruct their Delegates in Congress, no reasonable objection can be made to this. They may if they think proper, instruct their servants, never to vote for any Subjection to Parliament in any Case whatsoever never to vote for submitting to any Crown officer, Whether Governor, Mandamus Councillor, secretary, Judge of Admiralty, Commissioner or Custom House officer &c. &c. if this is their sentiment—or never to vote for acknowledging any Allegiance, or subjection to the Crown of Great Britain, or King of Great Britain. But if they do all this I hope you will allow us to make Peace as an independent State.
     It is my opinion, sir, that We shall have but little Difference of Sentiment among the Colonies upon these great Questions in a few Weeks. I am with great Respect, &c.
    